Citation Nr: 0843257	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right leg.

5.  Entitlement to an initial compensable evaluation for 
service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  

The now reopened claim of service connection for hypertension 
is being remanded to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's original claim of service connection for 
hypertension was denied by an unappealed rating decision in 
April 2002.  

2.  The additional evidence received since April 2002 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for hypertension.  

3.  The veteran is not shown to have a bilateral hearing loss 
due to an event or incident of his period of military 
service.  

4.  The medical evidence shows no more than mild incomplete 
paralysis of the right leg.

5.  There is no deformity of the penis.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2008).

2.  The veteran does not have a bilateral hearing loss due to 
disease or injury that was incurred in or aggravated by 
active military duty nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  

3.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected peripheral 
neuropathy of the right leg have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a 
including Diagnostic Code 8520 (2008).  

4.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected erectile dysfunction 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.115b including Diagnostic Code 
7522 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Given the favorable action taken hereinbelow, the Board finds 
that the notice requirements of VCAA have been satisfied with 
respect to the new and material issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
July 2004, prior to adjudication, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed for service connection, 
to include based on new and material evidence.  

Service connection was granted for peripheral neuropathy of 
the right leg and for erectile dysfunction by rating decision 
in June 2005, and the RO sent the veteran a letter in August 
2005, with a copy to his representative, in which he was 
informed of the requirements needed for an increased 
evaluation.    

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

Additionally, the veteran was informed in a letter dated in 
March 2006 about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this case involves initial ratings, the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are 
inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA evaluations were 
conducted in January 2006 and January 2007.

VA's duty to assist the veteran in the development of his 
claim for service connection for hypertension is not 
triggered unless and until a claim is reopened.  See 
38 U.S.C.A. § 5103A.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


New And Material Evidence Claim

Law And Regulations

In general, unappealed rating and Board decisions are 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  A final decision cannot be 
reopened unless new and material evidence is presented.  
Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim after August 2001, the current version of the 
law is applicable in this case.  

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

An April 2002 decision by the RO denied the veteran's claim 
of service connection for hypertension because the evidence 
did not show chronic hypertension due to service or to 
service-connected disability.  The veteran was notified of 
this action in May 2002 but did not timely appeal.  

The veteran applied to reopen his claim of service connection 
for hypertension to include as secondary to PTSD in July 
2004, and this issue was denied in June 2005.  He timely 
appealed.  A December 2006 rating decision granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent evaluation effective April 12, 2001.

The evidence on file at the time of the April 2002 rating 
decision consisted of the veteran's service treatment 
records, private medical records dated from April 1975 to 
March 2001, and an April 2002 VA examination report.  

The additional evidence received since April 2002 consists of 
VA treatment records and examination reports dated from June 
2002 to May 2007, private treatment records dated from 
November 2005 to May 2007, and written statements by and on 
behalf of the veteran.  

In order for the veteran's claim to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that there must be new 
and material evidence as to any aspect of the veteran's claim 
that was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

The claim of service connection for hypertension was 
previously denied because there was no evidence of 
hypertension due to service or to service-connected 
disability.  Consequently, there would need to be evidence 
that the veteran currently has hypertension causally 
related to service or to service-connected disability.  

The evidence received since April 2002 includes January and 
February 2006 private medical statements that the veteran has 
hypertension that was either caused by or aggravated by his 
service-connected PTSD.  This evidence is new and material 
for the purpose of reopening the claim.  This evidence was 
not previously of record and bears directly and substantially 
upon the specific matter under consideration so as to raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the claim of service 
connection for hypertension is reopened.  

Service Connection Claim 

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  

Moreover, in the case of a sensorineural hearing loss, 
service connection may be granted if such disorder is 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Analysis

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).  

The veteran's service treatment records do not reveal any 
complaints or findings of a hearing loss.  Audiograms in 
service, including on discharge examination in February 1966, 
show results within the VA definition of normal hearing at 
the relevant frequencies of 500 to 4000 hertz, with bilateral 
pure tone thresholds of 20 decibels or fewer at each of the 
relevant frequencies.  

Although the veteran complained of hearing loss on 
postservice private treatment in July 1998 and on VA 
examination in January 2006, audiological examination at that 
time did not reveal findings that were reflective of a 
hearing disability for VA compensation purposes.  

As there is no competent evidence of current hearing 
disability, and therefore no nexus evidence in support of the 
claim, the claim of service connection for bilateral hearing 
loss must be denied.  
Although it has been contended by the veteran that he has a 
bilateral hearing loss due to service, a lay person, such as 
the veteran is not competent to comment on medical matters 
such as the diagnosis of a disability or the etiology of any 
such disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for bilateral hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating Claims 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).  

The Court of Appeals for Veterans Claims has held that 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain and functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45 (2007); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Analysis

Peripheral Neuropathy of the Right Leg

Schedular Criteria

Diagnostic Codes 8520, 8620, and 8720 involve neurological 
impairment of the sciatic nerve. With complete paralysis, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  

These criteria provide for a 10 percent rating for mild 
incomplete paralysis, neuritis, or neuralgia of the sciatic 
nerve.  A 20 percent rating is provided for moderate 
incomplete paralysis, neuritis, or neuralgia; a 40 percent 
rating is provided for moderately severe incomplete 
paralysis, neuritis, or neuralgia; and a 60 percent rating is 
provided for severe incomplete paralysis, neuritis, or 
neuralgia, with marked muscular atrophy.  An 80 percent 
rating requires complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8520, 8620, 8720 (2008).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

As previously noted, the words such as "mild," "moderate," 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2008).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2008).  

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2008).  See nerve involved for 
diagnostic code number and rating.  

Analysis

To warrant an increased evaluation of 20 percent for the 
veteran's service-connected right lower extremity disability, 
there would need to be evidence of moderate incomplete 
paralysis, neuritis, or neuralgia of the sciatic nerve.  

On VA examination in February 2004, the veteran complained of 
slight tingling in his arms and leg at night.  Examination 
revealed normal sensory functioning.  Peripheral pulses were 
easily palpable.  

VA treatment records from February 2004 to April 2006 reveal 
that the veteran complained in February 2005 of painful 
tingling in the legs and toes.  He complained in October 2005 
of tingling and numbness in the lower extremities.

According to a November 2005 medical report from R.A.R., 
M.D., the veteran complained of progressive generalized 
weakness in the legs with a near inability to stand.  
Examination revealed 3+ to 4/5 weakness in the legs with 
decreased tone; there was stocking glove sensory loss in all 
modalities of the knees with almost near areflexia except for 
trace knee jerks.

On VA neurological evaluation in January 2006, the veteran 
complained of numbness in his hands and feet.  Physical 
evaluation showed a normal gait, normal coordination, normal 
sensation, and normal deep tendon reflexes.  He had a 
stocking-type sensory loss in the right leg compatible with 
diabetic peripheral neuropathy.  The impression was diabetic 
peripheral neuropathy, very mild and only with sensory 
findings.

It was noted on VA neurological evaluation in January 2007 
that the veteran had normal strength, coordination, and deep 
tendon reflexes.  The impression was sensory polyneuropathy 
from diabetes mellitus.  

VA treatment records for May 2007 reveal that the veteran's 
foot pulses were normal; there was sensory loss.

The above evidence reveals that the veteran has no more than 
mild incomplete paralysis, neuritis, or neuralgia of the 
right lower extremity.  Although a motor deficit was reported 
on private evaluation in November 2005, no motor problem was 
found on VA evaluations in February 2004, January 2006, and 
January 2007.  In fact, it was noted in January 2006 that the 
veteran's neuropathy of the right leg was considered very 
mild.   

The Board would also note that, based on the above findings 
of mild disability, a higher evaluation is not warranted for 
the disability based on functional loss due to pain and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

As there is no clear variation in symptomatology for the 
veteran's right lower extremity disability during the appeal 
period, staged ratings are not assignable during the period 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, a rating in excess of 10 percent for 
the service-connected right lower extremity disability is not 
warranted.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
shown to be inadequate for the purpose of rating the service-
connected disability.  An evaluation in excess of 10 percent 
is provided in the rating schedule for the disability at 
issue, but the medical evidence reflects that the required 
manifestations are not present in this case.  

Although the veteran's service-connected disabilities may 
adversely affect his functional capacity to some degree, as 
evidenced by his current evaluation, the medical evidence 
does not show marked interference with employment due to this 
disability.  As noted, the service-connected disability was 
considered no more than mild.  There is also no evidence of 
frequent hospitalization due to the disability.  

Additionally, the veteran has not submitted evidence that his 
service-connected right lower extremity disability results in 
disability factors not contemplated in the rating criteria.  
Therefore, a determination to refer this issue for 
extraschedular consideration based on an unusual or 
exceptional disability picture is not appropriate.  

Erectile Dysfunction

Schedular Criteria

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's erectile dysfunction is currently rated under 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008) [penis, 
deformity, with loss of erectile power].  The Board notes 
that there is no diagnostic code which deals with erectile 
dysfunction exclusively.  Diagnostic Code 7522 is deemed by 
the Board to be the most appropriate primarily because it is 
the only diagnostic code which includes loss of erectile 
power among its criteria.  The Board can identify nothing in 
the evidence to suggest that another diagnostic code would be 
more appropriate.

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7522.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensably disabling under Diagnostic Code 
7522.  He essentially contends that his erectile dysfunction 
and the resulting sexual difficulties warrant a compensable 
rating.

The Board notes that the October 2006 rating decision granted 
entitlement to special monthly compensation based on loss of 
use of a creative organ under 38 U.S.C. 
§ 1114(k) (West 2002), effective February 6, 2004.

However, to obtain a compensable rating under Diagnostic Code 
7522, deformity of the penis with loss of erectile power must 
be demonstrated.  In the instant case, it is undisputed that 
the veteran has loss of erectile power.  The rating criteria, 
however, also require deformity of the penis to warrant a 
compensable evaluation.  It was noted on VA genitourinary 
examination in January 2007 that there was no deformity of 
the penis.  Accordingly, the complete criteria for a 
compensable evaluation have not been met.

Because there is no evidence of penile deformity during the 
appeal period, the Board concludes that staged ratings under 
Fenderson are not for application in this case.

The Board notes that the veteran has not claimed nor 
presented evidence to support the premise that his service-
connected erectile dysfunction results in marked interference 
with employment or frequent periods of hospitalization so as 
to render impracticable the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b).  Therefore, a 
determination to refer this issue for extraschedular 
consideration based on an unusual or exceptional disability 
picture is not warranted.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed subject to further action as discussed 
hereinbelow.  

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for service-
connected peripheral neuropathy of the right leg is denied.

An initial compensable evaluation for service-connected 
erectile dysfunction is denied.


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for hypertension.  

Although the 2006 medical statements that the veteran's 
hypertension is causally related to his service-connected 
PTSD are new and material with respect to the issue of 
service connection for hypertension, these statements do not 
provide any supporting rationale.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2008), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2008).  

Accordingly, the claim for service connection for 
hypertension, to include as secondary to service-connected 
PTSD, should be considered by the RO on a de novo basis prior 
to any further action by the Board.  Curry v. Brown, 7 Vet. 
App. 59, 67 (1994); see also Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Therefore, this issue is REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
hypertension, including treatment records 
since the most recent evidence on file in 
May 2007.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  If the AOJ is 
unsuccessful in obtaining any such 
records identified by the veteran, it 
should inform the veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.  

2.  The AOJ should then schedule the 
veteran for a VA examination to 
determine the likely etiology of his 
hypertension.  The entire claims folders 
must be made available to the examiner 
in conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

After reviewing the claims file and 
examining the veteran, the examiner 
should provide an opinion whether it is 
at least as likely as not (50 percent or 
more likelihood) that any currently 
diagnosed hypertension was either 
incurred in or aggravated by service or 
by service-connected PTSD.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ should readjudicate 
the reopened claim of service connection 
for hypertension, taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
may present additional evidence or argument while the case is 
in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


